                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION


 DONNIE EUGENE LETT,                                )
                                                    )
          Plaintiff,                                )
                                                    )
 v.                                                 )    NO. 2:20-cv-00011
                                                    )
 PUTNAM COUNTY JUSTICE CENTER,                      )
 et al.,                                            )
                                                    )
          Defendants                                )

                            MEMORANDUM OPINION AND ORDER
         Donnie Eugene Lett, a pretrial detainee confined in the Putnam County Justice Center in

Cookeville, Tennessee, has filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No.

1), and an application to proceed in district court without prepaying fees and costs. (Doc No. 2.)

The case is before the Court for a ruling on the application and for an initial review pursuant to the

Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. §

1997e.

                       I.   APPLICATION TO PROCEED AS A PAUPER

         Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may be permitted

to file suit without prepaying the filing fee required by 28 U.S.C. § 1914(a). Because it is apparent

from Plaintiff’s submission that he lacks the funds to pay the entire filing fee in advance, his

application to proceed as a pauper (Doc. No. 2) is GRANTED.

         Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The custodian of Plaintiff’s trust account is DIRECTED to submit to the Clerk of

Court, as an initial payment, the greater of: (a) 20% of the average monthly deposits to Plaintiff’s
credit at the jail; or (b) 20% of the average monthly balance to Plaintiff’s credit for the six-month

period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the

custodian shall submit 20% of the Plaintiff’s preceding monthly income (or income credited to

Plaintiff for the preceding month), but only when the balance in his account exceeds $10.00. 28

U.S.C. § 1915(b)(2). Payments shall continue until the $350.00 filing fee has been paid in full to

the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Administrator of the Putnam

County Justice Center to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to

the payment of the filing fee. If Plaintiff is transferred from his present place of confinement, the

custodian must ensure that a copy of this Order follows Plaintiff to his new place of confinement,

for continued compliance with the Order. All payments made pursuant to this Order must be

submitted to the Clerk of Court for the United States District Court for the Middle District of

Tennessee, 801 Broadway, Nashville, TN 37203.

                      II.     INITIAL REVIEW OF THE COMPLAINT

A.     Standard for Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

                                                   2
“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a § 1983 claim, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) that “the deprivation was

caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (citations omitted); 42 U.S.C. § 1983.

B.      Plaintiff’s Allegations

        Plaintiff complains that his rights are being violated in jail in six enumerated ways. He

alleges that:

        1. There are no daily sanitation inspections in jail, which enables the growth of mold and
           mildew in the facility (Doc. No. 1 at 12);

        2. He is not provided with “access to library services” (id.);

        3. The jail does not employ a chaplain, and Plaintiff was denied worship services from
           September 15, 2019, till January 5, 2020 (id.);

        4. Plaintiff is not provided with sufficient access to legal materials, which are available
           only on an unreliable kiosk system that Plaintiff does not know how to use (id.);

        5. Plaintiff is not provided with “proper clothing such as socks or undergarments” (id. at
           13); and

        6. Plaintiff is required to sleep on a yoga mat rather than a mattress. (Id.)

        Plaintiff names the Putnam County Justice Center as his only Defendant, identifying the

Defendant’s title as “Sheriff’s Department,” and seeks $10,000 in damages. (Doc. No. 1 at 2, 5.)


                                                  3
C.      Analysis

        Plaintiff cannot sue the Putnam County Justice Center under Section 1983. It is well

established that a jail is not a “person” subject to suit under Section 1983. See Watson v. Gill, 40

F. App’x 88, 89 (6th Cir. 2002) (county jail is a department of the county and not a legal entity

susceptible to suit); Travis v. Clinton Cnty. Jail, No. 1:10-cv-1276, 2011 WL 447000, at *2 (W.D.

Mich. Feb. 4, 2011) (“The jail is a building, not an entity capable of being sued in its own right.”).

Likewise, the sheriff’s department is not an entity capable of being sued under Section 1983. See

Mathes v. Metro. Gov’t of Nashville & Davidson Cnty., No. 3:10–cv–0496, 2010 WL 3341889,

at *2 (M.D. Tenn. Aug. 25, 2010) (collecting Tennessee district court cases concluding that police

departments and sheriff's offices are not proper parties to a § 1983 suit).

        Even if the Court were to liberally construe the complaint against the jail as a complaint

against Putnam County itself, a local government like Putnam County is not liable under Section

1983 unless the alleged violation occurs pursuant to the government’s policy or custom. Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694, 692 (1978). In this case, Plaintiff has not alleged that any

of the claimed violations was pursuant to county policy.

                                       III.    CONCLUSION

        For the reasons explained above, this action is DISMISSED for failure to state a claim

upon which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.                   Because it is

conceivable that Plaintiff might be able to allege specific facts sufficient to support some of his

claims, this dismissal is without prejudice. See Brown v. Matauszak, 415 F. App’x 608, 615 (6th

Cir. 2011) (“[I]f it is at all possible that the party against whom the dismissal is directed can correct

the defect in the pleading or state a claim for relief, the court should dismiss with leave to amend.”

(internal quotation marks and citations omitted)).

                                                   4
     Any appeal of this Order would not be in good faith as required by 28 U.S.C. § 1915(a)(3).

IT IS SO ORDERED.



                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                             5
